‘ significant index no tax exempt ang government entities civision department of the treasur nternal revenle service washington o c 2cise aug se’ tep am ax re dear this letter constitutes notice that conditional approval has been granted for your request for a modification of the internal revenue service's service prior ruling approving a 10-year extension for amortizing the plan’s unfunded liabilities for the plan_year beginning date the unfunded liabilities are described in code sec_412 and sec_302 of the employee retirement security act of erisa prior to amendment by the pension_protection_act of ppa ‘06 the conditions of this conditional approval are outlined in this letter your authorized representative accepted these conditions in a letter dated the prior amortization extension was granted subject_to certain conditions condition sec_1 and b stated that the plan’s funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability computed by using the unit credit method and the plan assumptions as of may jis a no less than for each valuation_date from may 20_ through may inclusive b for each valuation_date subsequent to may nolessthan greater than the floor funded ratio as of the previous valuation_date for example because the floor funded ratio as of may funded ratio must be atleast is asof may asofmay and the 2c the ruling would be retroactively null and void if the conditions were not met however the ruling indicated that the service would consider modifications of these conditions o h_r especially in the event that unforeseen circumstances beyond the control of the plan might cause the actual experience of the plan to fail to satisfy the funded ratio benchmarks set by this condition an example of such unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets this unforeseen circumstance occurred for the plan_year ended april in asset values worldwide _with the general decline this conditional approval modifies condition sec_1 and b outlined above effective may as follows no other condition is modified the plan's funded ratio calculated by dividing the plan’s market_value of assets by it’s actuarial accrued liability computed using the unit credit method and the plan assumptions as of may is a no less than for each valuation_date from may through may _ inclusive b for each valuation_date subsequent to may greater than the required funded ratio of the previous valuation_date until a funded ratio of is achieved as of may because the floor funded ratio as of may must be atleast asofmay for example the funded ratio asof may nolessthan and is’ if any of the prior and modified conditions is not satisfied the approval to extend the amortization periods of the unfunded liabilities will be null and void retroactive to may however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets of course any request for a modification would be considered another ruling_request and would be subject_to an additional user_fee your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent 901v4a5uu9d we have sent a copy of this letter to the manager to the manager - and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours david m ziegler manager employee_plans actuarial group
